Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-16 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/04/2022 is acknowledged.
	Claims 9-16 are withdrawn from consideration as being directed to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peck (2010/0227476) in view of Ishizaka (2018/0254181) and vice versa.
Peck disclose an atomic layer deposition method (title) of depositing ruthenium metal films (0005) by introducing and purging a gaseous metal precursor followed by introducing and purging a gaseous oxygen source (0008).  During the deposition process, the individual cycles are carried out at different process conditions (0018) including different pressures (claim 4).  It would have been obvious to decrease the pressure with the expectation of success because Peck teaches of carrying out the deposition cycles at different pressures.  However, the reference fails to teach a recess.
Ishizaka teaches a method of manufacturing ruthenium wiring (title) in which a substrate having a recess formed in the surface in which ruthenium is embedded (abstract, Figure 1).  It would have been obvious to utilize a substrate recess in Peck with the expectation of success depending on the desired final product because Ishizaka teaches the conventionality of using a recess.  Furthermore, it would have been obvious to utilize different pressures in Ishizaka to avoid blistering of the ruthenium films because Peck teaches of using different operating conditions to avoid same.
Regarding claim 2, Peck teaches of purging the metal precursor (0008).
Regarding claim 3, Peck teaches a pressure between 50 mTorr and 20 Torr (0031), which overlaps the claimed range.
Regarding claim 4, Ishizaka teaches removal of an insulating film (0040-0041).
Regarding claim 6, Peck teaches a pressure between 50 mTorr and 20 Torr (0031), which overlaps the claimed range.
Regarding claim 7, Ishizaka teaches removal of an insulating film (0040-0041).

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peck (2010/0227476) in view of Ishizaka (2018/0254181) and vice versa and further in view of Saito et al. (2011/0318488).  The combination of Peck/Ishizaka fails to teach dodecacarbonyl triruthenium
Saito teaches an organoruthenium compound for deposition (title) in which a ruthenium film is formed by CVD or ALD (0001).  The organoruthenium compound can be dodecacarbonyl triruthenium (0052).  It would have been obvious to use dodecacarbonyl triruthenium as the precursor in the combination because Saito teaches of using dodecacarbonyl triruthenium as a precursor for a deposition process.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/15/2022